DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 and 13 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 3 and 5 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a composite electronic component comprising a ceramic chip including a ceramic material containing alumina (Al2O3), the upper surface and the lower surface of the ceramic chip being connected to end surfaces of the ceramic chip which oppose each other in a length direction of the ceramic chip, the upper surface and the lower surface of the ceramic chip being also connected to side surfaces of the ceramic chip which oppose each other in a width direction of the ceramic chip, wherein T/L ≥ 0.22, L is 2.0 mm or more, and T is 0.9 mm or less and 0.45 mm or more, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein in the length direction, a length of the ceramic chip is longer than that of the multilayer ceramic capacitor, and wherein the ceramic chip includes a first terminal electrode disposed only on the upper surface, the lower surface, one of the end surfaces, and the side surfaces of the ceramic chip and connected to the first external electrode, and a second terminal electrode disposed only on the upper surface, the lower surface, the other of the end surfaces, and the side surfaces of the ceramic chip and connected to the second external electrode.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 3 with the allowable feature being: a ceramic chip formed of a ceramic material containing alumina (Al2O3), the upper surface and the lower surface of the ceramic chip being connected to end surfaces of the ceramic chip which oppose each other in a length direction of the ceramic chip, the upper surface and the lower surface of the ceramic chip being also connected to side surfaces of the ceramic chip which oppose each other in a width direction of the ceramic chip, wherein T/L ≥ 0.22, L is 2.0 mm or more, and T is 0.9 mm or less and 0.45 mm or more, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein in the width direction, a width of the ceramic chip is wider than that of the multilayer ceramic capacitor, and wherein the ceramic chip includes a first terminal electrode disposed only on the upper surface, the lower surface, one of the end surfaces, and the side surfaces of the ceramic chip and connected to the first external electrode, and a second terminal electrode disposed only on the upper surface, the lower surface, the other of the end surfaces, and the side surfaces of the ceramic chip and connected to the second external electrode.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 5 with the allowable feature being: a multilayer ceramic capacitor including ceramic body containing alumina (Al2O3), ceramic chip formed of a ceramic material containing alumina (Al2O3), wherein the internal electrodes are stacked to be perpendicular to the lower surface of the multilayer ceramic capacitor, wherein the ceramic chip has an upper surface on which the multilayer ceramic capacitor is disposed and a lower surface opposing the upper surface, the upper surface and the lower surface of the ceramic chip being connected to end surfaces of the ceramic chip which oppose each other in a length direction of the ceramic chip, the upper surface and the lower surface of the ceramic chip being also connected to side surfaces of the ceramic chip which oppose each other in a width direction of the ceramic chip, wherein T/L ≥ 0.12, L is 2.0 mm or more, and T is 0.9 mm or less and 0.45 mm or more, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein in the length direction, a length of the ceramic chip is longer than that of the multilayer ceramic capacitor, and wherein the ceramic chip includes a first terminal electrode disposed only on the upper surface, the lower surface, one of the end surfaces, and the side surfaces of the ceramic chip and connected to the first external electrode, and a second terminal electrode disposed only on the upper surface, the lower  surface, the other of the end surfaces, and the side surfaces of the ceramic chip and connected to the second external electrode.
One close prior art Ishikawa (US 2016/0007446 A1) teaches of a composite electronic component comprising a composite body in which a multilayer ceramic capacitor and a ceramic chip are coupled to each other, the multilayer ceramic capacitor including a first ceramic body in which a plurality of dielectric layers and internal electrodes disposed to face each other with respective dielectric layers interposed therebetween are stacked, and first and second external electrodes respectively disposed on both end portions of the first ceramic body, and the ceramic chip being disposed on a lower portion of the multilayer ceramic capacitor and including a ceramic material containing alumina (Al2O3), wherein the ceramic chip has an upper surface on which the multilayer ceramic capacitor is disposed and a lower surface opposing the upper surface, the upper surface and the lower surface of the ceramic chip being connected to end surfaces of the ceramic chip which oppose each other in a length direction of the ceramic chip, the upper surface and the lower surface of the ceramic chip being also connected to side surfaces of the ceramic chip which oppose each other in a width direction of the ceramic chip, wherein T/L ≥ 0.22, L is 2.0 mm or more, and T is 0.9 mm or less and 0.45 mm or more, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein in the length direction, a length of the ceramic chip is longer than that of the multilayer ceramic capacitor; however Ishikawa does not teach wherein the ceramic chip includes a first terminal electrode disposed only on the upper surface, the lower surface, one of the end surfaces, and the side surfaces of the ceramic chip and connected to the first external electrode, and a second terminal electrode disposed only on the upper surface, the lower surface, the other of the end surfaces, and the side surfaces of the ceramic chip and connected to the second external electrode.
Another close prior art Togashi (US 2004/0066589 A1) teaches of a composite electronic component comprising a composite body in which a multilayer ceramic capacitor and a ceramic chip are coupled to each other, the multilayer ceramic capacitor including a first ceramic body in which a plurality of dielectric layers and internal electrodes disposed to face each other with respective dielectric layers interposed therebetween are stacked, and first and second external electrodes respectively disposed on both end portions of the first ceramic body, and the ceramic chip being disposed on a lower portion of the multilayer ceramic capacitor and including a ceramic material containing alumina (Al2O3), wherein the ceramic chip has an upper surface on which the multilayer ceramic capacitor is disposed and a lower surface opposing the upper surface, the upper surface and the lower surface of the ceramic chip being connected to end surfaces of the ceramic chip which oppose each other in a length direction of the ceramic chip, the upper surface and the lower surface of the ceramic chip being also connected to side surfaces of the ceramic chip which oppose each other in a width direction of the ceramic chip, wherein T/L ≥ 0.22, L is 2.0 mm or more, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein in the length direction, a length of the ceramic chip is longer than that of the multilayer ceramic capacitor; however Togashi does not teach T is 0.9 mm or less and 0.45 mm or more and wherein the ceramic chip includes a first terminal electrode disposed only on the upper surface, the lower surface, one of the end surfaces, and the side surfaces of the ceramic chip and connected to the first external electrode, and a second terminal electrode disposed only on the upper surface, the lower surface, the other of the end surfaces, and the side surfaces of the ceramic chip and connected to the second external electrode.
Therefore claims 1 – 9 and 13 – 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896